United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                     UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT                           June 3, 2004
                          _______________________
                                                                Charles R. Fulbruge III
                               No. 03-60761                             Clerk
                           _______________________


CHRISTINA BELL GRAY, The Estate
of Clarence Leon Bell By and Through Its
Administratrix Christina Bell Gray;
MILTON BELL, Individually and as the Wrongful
Death Heirs of Clarence Leon Bell, Deceased;
CHARLES C. BELL, Individually and as the Wrongful
Death Heirs of Clarence Leon Bell, Deceased;
GARMILLIA ANN BELL, Individually and as the Wrongful
Death Heirs of Clarence Leon Bell, Deceased,

                                                Plaintiffs-Appellants,
                                   versus

TUNICA COUNTY, MISSISSIPPI; LEMUEL GLEN WELLINGTON,
Individually and in His Official Capacity as Jailor of
Tunica County, Mississippi,

                                                Defendants-Appellees.

______________________________________________________________________________

               Appeal from United States District Court
               for the Northern District of Mississippi
                            USDC No. 2:02-cv-20
______________________________________________________________________________

Before BARKSDALE, EMILIO M. GARZA, and PICKERING, Circuit Judges.

PER CURIAM:*

      The heirs of Clarence Leon Bell filed this appeal from the

district court’s grant of summary judgment on the issue of

qualified immunity.      The only issue raised by appellants is


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
whether the district court erred when it concluded that defendant

Wellington was entitled to qualified immunity in his individual

capacity.   Specifically, the issue before us is to determine

whether, in light of the facts as viewed in the light most

favorable to the plaintiffs, the conduct of the individual

defendant was objectively unreasonable when applied against the

deliberate indifference standard.    Jacobs v. West Feliciana

Sheriff’s Dep’t, 228 F.3d 388, 394 (5th Cir. 2000).

     Appellants have alleged that Wellington failed to protect

decedent from suicide, thereby alleging a violation of decedent’s

clearly established constitutional right.    See id. at 393; Hare

v. City of Corinth, 135 F.3d 320, 329 (5th Cir. 1998)(“[I]t

should be noted that our holding does not insulate all public

officials from liability for suicides by pretrial detainees.”).

However, appellants have failed to demonstrate that Wellington’s

conduct was objectively unreasonable such that it reached the

level of deliberate indifference.    See Jacobs, 228 F.3d at 394.

To the contrary, Wellington removed Bell’s shoes and socks,

placed him in a padded lunacy cell and instituted a suicide

watch.

     Appellants argue that Wellington exhibited deliberate

indifference when he observed Bell unclothed and in a “frog-like”

position, yet failed to enter the cell to check on Bell’s status.

But the records reveal that Wellington was concerned enough to


                                 2
get the nurse to also observe Bell.    Both Wellington and the

nurse concluded that Bell was sleeping and that they should not

enter the cell.   This turned out to be a wrong conclusion.

Whether checking on Bell earlier would have saved his life is not

clear.   This was an unfortunate situation.    Appellants may have

established negligence, but the facts do not demonstrate that

Wellington’s conduct was such as to deprive him of qualified

immunity under the test set forth above.      See Jacobs, 228 F.3d at

395 (“[A]n officer’s acts must constitute at least more than a

mere ‘oversight.’”)(citation omitted); Hare v. City of Corinth,

74 F.3d 633, 645 (5th Cir. 1996)(en banc)(holding that negligent

inaction by a jail officer does not violate due process).     It

should be noted that prior to Bell, no inmate had ever committed

suicide in the Tunica County Jail.    Accordingly, the district

court’s judgment is AFFIRMED.




                                 3